OPINION — AG — ** SOVEREIGN IMMUNITY ** DESCRIPTION: " ONE OF THE DRIVERS IS EMPLOYED BY THE STATE VETERANS FACILITY AT SULPHUR, AND WAS DRIVING THE TRUCK BELONGING TO THE FACILITY ON THIS MARCH 3, 1957, TAKING SOME BEDS TO OUR NORMAN FACILITY. THIS DRIVER HAS BEEN AN EMPLOYEE FOR SOMETIME AND THIS IS THE FIRST ACCIDENT INCURRED. OF COURSE WE DO NOT HAVE ANY INSURANCE ON THE TRUCK, NOR DO WE HAVE ANY INSURANCE OF THE DRIVER. ARE WE LIABLE FOR THE PAYMENT OF $303.07 DAMAGES FOR THE OTHER VEHICLE ? " — NEGATIVE ** SEE MEMO: AUTHORITIES ON LIABILITY OF THE STATE OF OKLAHOMA FOR DAMAGES ARISING FROM THE NEGLIGENCE OR TORTS OF ITS OFFICERS OR EMPLOYEES IN AN ACTION FILED AGAINST THE STATE UNDER AUTHORITY OF A LEGISLATIVE ACT " CITE: 12 Ohio St. 66 [12-66], ARTICLE V, SECTION 59, ARTICLE X, SECTION 14, ARTICLE X, SECTION 15 (FRED HANSEN)